Citation Nr: 1119803	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current bilateral hearing loss is due to any incident or event in active military service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from service.

2.  The competent, credible, and probative evidence of record is in approximate balance as to whether the Veteran's tinnitus is related to his military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  

2. Resolving reasonable doubt in his favor, tinnitus is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system, (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran has asserted that service connection is warranted for bilateral hearing loss and tinnitus because he was exposed to significant noise exposure during his military service as an aircraft mechanic.  Specifically, the Veteran has asserted that his military duties required that he work on the flight line where he was exposed to noise from jet engines, B52s, and fighter jets and that he was not provided with ear protection.  He has also reported that he has suffered from tinnitus since military service, and that he did not have any significant noise exposure following service, as he was provided ear protection while working on a loading dock.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was, indeed, an aircraft maintenance specialist.  The Board finds that the Veteran's report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are consistent with his MOS.  As such, for the purposes of this decision, the Veteran's military noise exposure is presumed.  

The Veteran's service treatment records (STRs) include an audiogram conducted at entrance into service, which shows that the Veteran had mild hearing loss in his right ear in the 4000 Hz frequency and mild hearing loss in his left ear in the 500 and 1000 Hz frequencies.  See September 1969 report of medical examination.  However, the hearing loss shown at the September 1969 entrance examination did not reach the level to be considered a "hearing disability", as defined by 38 C.F.R. § 3.385.  Likewise, an audiogram conducted at the April 1971 separation examination showed only mild hearing loss in the Veteran's right ear in the 4000 Hz frequency, which did not reach the level of severity to be considered a hearing disability, with normal hearing acuity otherwise shown in the right and left ears.  

As noted, the lack of evidence showing a bilateral hearing disability during service is not fatal to the Veteran's claim.  However, there must be competent, credible, and probative evidence that the Veteran has a current hearing disability that is related to his military service.  See Hensley, supra.  

Review of the record reveals that the Veteran has been diagnosed with mild to moderate sensorineural hearing loss in his left and right ears.  See August 2008 VA examination report and February 2009 statement from Dr. J.D.  However, there is conflicting medical evidence of record regarding whether the Veteran's current bilateral hearing impairment is related to his military service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make independent medical determinations and must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In August 2008, the Veteran was afforded a VA audio examination where he was diagnosed with mild to severe sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  After reviewing the record and examining the Veteran, the August 2008 VA examiner opined that it is less likely than not that the Veteran's hearing loss was aggravated by acoustic trauma.  In making this determination, the VA examiner noted that, prior to service, the Veteran had mild hearing loss at the 4000 to 6000 Hz frequencies in his right ear and that the thresholds in his right ear had not shifted at the time of his separation examination in 1971.  The VA examiner also noted that the Veteran had normal thresholds at separation from service.  As to the Veteran's current thresholds, the VA examiner stated that aging factors cannot be ruled out.  

As to the Veteran's reported tinnitus, the VA examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or the result of acoustic trauma, noting that his audiometric configuration at discharge is not consistent with acoustic trauma and that special considerations were not given because the Veteran was not involved in combat.  The August 2008 VA examiner also stated that the Veteran was unable to specifically correlate the onset of his tinnitus to a particular incident in service.  

In support of his claim, the Veteran relies upon a statement submitted by a private audiologist, Dr. J.D., dated February 2009.  Dr. J.D. reported that she reviewed copies of the Veteran's entrance and exit examinations, which revealed a significant high frequency threshold shift of up to 40 decibels upon exiting the military.   She also reported reviewing an August 2008 VA examination and noted that the Veteran reported working on the flight line during service and being exposed to excessive noise while performing these duties.  She also noted the Veteran's report of having a threshold shift after performing his duties, with constant tinnitus ever since.  

After examining the Veteran's hearing acuity, Dr. J.D. opined that it is more likely than not that the Veteran's hearing loss and tinnitus is related to his military noise exposure and stated that her opinion is based on the threshold shift on the separation examination, case history, configuration of hearing loss, and the onset of tinnitus.  

The Board has carefully reviewed the conflicting medical opinions included in the record and, while both opinions are considered competent, the Board finds that the opinion rendered by the August 2008 VA examiner is the most credible and probative medical evidence regarding the likelihood that the Veteran's current hearing loss disability is related to his military service.  

In making this determination, the Board notes that both audiologists reviewed the Veteran's medical records and provided opinions based upon examination of the Veteran and their medical expertise.  However, the Board finds that the rationale provided in support of the August 2008 VA examination is more persuasive and, thus, more probative, because the VA examiner accurately addressed all pertinent evidence of record.  Indeed, while Dr. J.D. noted that the Veteran manifested a significant high frequency threshold shift at separation from service, she did not address the lack of evidence showing any increase in the Veteran's hearing impairment during service, as shown by the audiogram conducted at the separation examination.  On the other hand, the VA examiner noted that the Veteran had mild hearing loss in his right ear at entry into service but that the thresholds in his right ear did not shift during service, as reflected on the separation examination.  Dr. J.D. also failed to address the evidence showing the Veteran's hearing acuity was normal in his left ear at separation, while the VA examiner specifically noted that fact.  

In evaluating this claim, the Board also notes that Dr. J.D. stated that her conclusion was based upon the configuration of the Veteran's hearing loss but she did not provide any particular statement as to the significance of the configuration, while the VA examiner stated that aging factors could not be ruled out with respect to the current thresholds.  

Therefore, based on the foregoing, the Board finds that the opinion provided by the August 2008 VA examiner is the most competent, credible, and probative evidence of record regarding the likelihood that the Veteran's current bilateral hearing loss disability is related to his military service.  

The Board has considered whether service connection may be granted for bilateral hearing loss on a presumptive basis.  However, there is no indication in the evidence of record that the Veteran manifested hearing loss to a compensable degree within his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this regard, the Board again notes that the Veteran's hearing was normal, as defined by 38 C.F.R. § 3.385, at his separation examination and there is no other objective clinical evidence of hearing loss until the August 2008 VA examination.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

With respect to the Veteran's tinnitus, the Board again notes that the Veteran has reported suffering from tinnitus since separation from service.  However, as noted, Dr. J.D. and the August 2008 VA examiner have provided differing opinions regarding whether the Veteran's current tinnitus is related to his military noise exposure.  

After reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in approximate balance as to whether he has tinnitus that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current tinnitus is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that he suffered from tinnitus since working on the flight line during service, including after he was separated from service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  While there is no objective medical evidence documenting any complaints or treatment for tinnitus during or after service, the Board notes that there is no other evidence of record that contradicts or discredits the Veteran's statements regarding the onset or continued nature of his tinnitus symptoms.  In this regard, while the August 2008 VA examiner stated that the Veteran's audiometric configuration at discharge was not consistent with acoustic trauma and that the Veteran was unable to correlate the onset of his tinnitus to a particular incident in service, the Veteran's in-service noise exposure has been conceded for the purposes of this decision, to which the Veteran has specifically related his tinnitus symptoms.  

In addition to the foregoing, the Board notes that the Veteran's in-service noise exposure, the competent and credible evidence of continued ringing in his ears since service, and the medical opinion provided by Dr. J.D. raises a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service.  With regard to the hearing loss issue, there is less evidence of chronic hearing problem since service as the Veteran's statements regarding hearing loss since service are less probative than his statements regarding ringing in his ears since service.  In fact, while the Veteran claims the "hiss" of a seashell since service, his statements regarding a chronic hearing problem since 1971 (40 years ago) are far less clear.

Therefore, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The June 2008 letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and the Veteran has not submitted or identified any post-service treatment records which would document any complaints or treatment received for his claimed disabilities since service.  Indeed, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board also notes that the Veteran was afforded a VA audio examination in August 2008, and the Veteran submitted a private medical opinion in support of his claim.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


